Case 1:18-cv-03393-CCB Document 1 Filed 11/01/18 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

HENRY cLAYPooL, ANDREW *

D. LEVY, and KELLY

BUCKLAND, *
Plaimlyya, *

V.

BALTIMORE ORIOLES LIMITED * Case No_;
PARTNERSHIP, BALTIMORE

oRIoLEs, INC., BALTIMORE *
oRIoLEs PRoPERTIES, LLC, and
THE MARYLAND sTADIUM *
AUTHoRiTY,

Defendants. *

NOTICE OF REMOVAL
Pursuant to 28 U.S.C. ~§§ 1441 and 1446, defendant, the Maryland Stadium

Authority, by its undersigned counsel, gives notice of the removal of this action from the
Circuit Court for Baltimore City, Maryland, to the United States District Court for the
District of Maryland.

The grounds for removal are as follows:

l. The plaintiffs, Henry Claypool, Andrew D. Levy, and Kelly Bnckland,
commenced this action against the defendants, Baltimore Orioles Limited Partnership,
Baltimore Orioles, Inc., Baltimore Orioles Properties, LLC (collectively, “the Orioles
defendants”), and the Maryland Stadium Authority (“the Stadium Authority”), on
September 28, 2018, by filing a complaint in the Circuit Court for Baltimore City,
Maryland, which Was docketed as Case No. 24-C-18-005407. See Exhibit A, Clomplaint

as flled.

Case 1:18-cv-03393-CCB Document 1 Filed 11/01/18 Page 2 of 4

2. The Circuit Court for Baltimore City issued a summons directed to the
Stadium Authority on October 2, 2018, which was then served with a copy of the
complaint on the Attomey General on October 9, 2018. See Exhibit B, Writ of Summons.

3. In accordance With 28 U.S.C. § l446(b), this notice of removal is being
timely filed on November 1, 2018, within 30 days after the Stadium Authority received
notice of the complaint in the State court action.

4. No f`urther proceedings have occurred in the State court action, except for the
filing of a line entering the appearance of additional counsel for the plaintiffs and an
affidavit of return of service on the defendants See Exhibit C, Entry'of` Appearance and
Affidavit of Service. j

5. In accordance with 28 U.S.C. § 1446(a) and Local Rule 103.5(a), the Exhibits
to this notice include true and legible copies of all process, pleadings, documents and orders
which the Stadium Authority has received.

6. The United States District Court has jurisdiction under 28 U.S.C. §§ 1331
and 1441 because this case involves claims or rights arising under the Constitution and
laws of the United States. Specifically, in the complaint seeking injunctive relief
and damages, the plaintiffs seek to hold the Stadium Authority and the Orioles defendants
liable for alleged violations of the Americans with Disabilities Act-of 1990, 42
U.S.C. §§ 12101 - 12213 (“ADA”). See Exhibit A, CountI (111] 32-37) and Count II (‘\111
42-46).

7. The federal District Court has supplemental jurisdiction pursuant to 28

U.S.C. § l367(a) over additional tort claims asserted against the Orioles defendants in the

2

Case 1:18-cv-03393-CCB Document 1 Filed 11/01/18 Page 3 of 4

complaint, which are part of the same case or controversy The additional claims,
alleging negligence (see, Exhibit A, Count III) and false imprisonment (see, Exhibit A,`
Count IV) by the Orioles defendants, expressly rely upon and incorporate the same factual
allegations made to support the plaintiffs’ ADA claims. See Exhibit A, 1]‘“ 12 - 27, 47, and
52.

8. Counsel for the Orioles defendants has consented to this request for
removal. See Exhibit D, Written Consent of Co-Defendants’ Counsel.

9. The Stadium Authority will promptly file a copy of this notice of removal
with the Clerk of the Circuit Court for Baltimore City as required by 28 U.S.C. § 1446(d).

Respectfully submitted, l

BRlAN E. FRosH
Attomey General of Maryland

/S/ Cynthia M. Hahn

 

CYNTHIA M. HAHN

Bar N0.02048

Assistant Attorney General
Office of the Attomey General
200 Saint Paul Place, 20th Floor
Baltimore, Maryland 21202
(410) 576-6319

(410) 576-6955 (facsimile)

November l, 2018 Attomeys for Def`endant Maryland Stadium
_ Authority

Case 1:18-cv-03393-CCB Document 1 Filed 11/01/18 Page 4 of 4

CERTIFICATE OF SERVICE
1 hereby certify that on this lst day of November, 2018, a copy of the foregoing

notice of removal, with exhibits, was served by first class mail, postage prepaid, on:

Amber Thomson, Esquire Kevin D. Docherty, Esquire
Sheppard Mullin Richter & Sharon Krevor-Weisbaum, Esquire
Hampton, LLP Brown, Goldstein & Levy, LLP

2099 Pennsylvania Avenue, NW, 120 East Baltimore Street, Suite 1700
Suite 100 Baltimore, MD 21202

Washington, DC 20006-6801

Daniel Brown, Esquire
Sheppard Mullin Richter &
Hampton, LLP

30 Rockefeller Plaza

New York,NY10112

Peter G. Angelos, Esquire

Jeffrey J. Utermole, Esquire

100 North Charles Street, 22nd Floor
Baltimore, MD 21201

/s/ Cynthia M. Hahn

 

Cynthia M. Hahn

